Bertha Holliman was indicted for the murder of Sam Davis by stabbing him with a knife. The jury convicted her of that offense and recommended mercy. Her motion for a new trial, based on the usual general grounds, and as amended by adding one special ground which complained only of the court's failure to charge on the law of voluntary manslaughter, was overruled. Error was assigned on that judgment. Held:
1. The verdict is abundantly supported by evidence, and that being true the general grounds of the motion are not meritorious.
2. The evidence of the three eyewitnesses to the homicide who spoke on the trial shows that the stabbing of the deceased by the accused was unprovoked murder. The theory of voluntary manslaughter was presented only by the statement of the accused, and in the absence, as here, of a written request therefor, it is not error for the judge to omit instructions to the jury on that subject. McLaughlin v. State,  141 Ga. 132 (80 S.E. 631); Davis v. State, 178 Ga. 203
(172 S.E. 559).
Judgment affirmed. All the Justicesconcur.
                        No. 16704. JULY 12, 1949.